DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on February 17th, 2022 in response to the Non-Final Office Action mailed on November 22nd, 2021.  Per Applicant's response, Claims 1, 4-6, & 8-12 have been amended and Claims 2-3 & 7 have been cancelled.  Claims 14-20 remain withdrawn.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 4-6, & 8-13 still remain pending for examination in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, & 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Objections
Claims 1-13 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.  However, Applicant’s amendments have introduced new issues.
Claims 1-13 are now objected to because of the following informalities:    
Claim 1, line 9 should read “the first fan housing and a second coupling”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.  However, Applicant’s amendments have introduced new issues.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “wherein each of the first and second fans includes a housing plate having a hub seating part”; this limitation renders the claim indefinite because it is not clear how either recited “fan” would “include a housing plate having a hub seating part”.  In particular, Applicant’s originally filed specification makes clear that it is the “fan housing” (i.e. upper housing 150 or lower housing 220) that forms the “housing plate” (i.e. upper housing plate 151 or lower housing plate 221).  In other words, it is not the first and second fans that include a housing plate; it is the first and second fan housings that include a housing plate.  Given this contradiction between the claim language and the originally filed specification, the particular structural arrangements of the claim(s) are rendered indefinite.
Claim 1, line 21 recites the limitation “the housing plate”; this limitation renders the claim indefinite because it is not clear which particular “housing plate” is being referred to because Claim 1 recites multiple housing plates (i.e. one housing plate per fan is recited).
Claim 1, line 23 recites the limitation “the housing plate”; this limitation renders the claim indefinite because it is not clear which particular “housing plate” is being referred to because Claim 1 recites multiple housing plates (i.e. one housing plate per fan is recited).
Claim 1, line 23 recites the limitation “the cover”; this limitation renders the claim indefinite because it is not clear which particular “cover” is being referred to because Claim 1 recites multiple covers (i.e. first and second covers are recited).
Claim 1, line 26 recites the limitation “wherein the second latch and the hook are provided in a circumferential direction of the housing plates outside the guide walls”; this limitation renders the claim indefinite because it is not clear how the second latch and the hook could be arranged as claimed.  In this instance, Claim 1 recites that the second latch and hook are provided to protrude from “the housing plate” (i.e. a singular housing plate).  Thus, given this fact, it is not understood how the second latch and hook could be provided in a circumferential direction of multiple housing plates and arranged outside of multiple guide walls.
Claim 6 recites the limitation "the first catch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2 recites the limitation “the cover”; this limitation renders the claim indefinite because it is not clear which particular “cover” is being referred to because Claim 1 recites multiple covers (i.e. first and second covers are recited).
Claim 9, lines 2-3 recite the limitation “the fan housing”; this limitation renders the claim indefinite because it is not clear which particular “fan housing” is being referred to because Claim 1 recites multiple fan housings (i.e. first and second fan housings are recited).
Claim 10 recites the limitation "the second catch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 3 recites the limitation “the cover”; this limitation renders the claim indefinite because it is not clear which particular “cover” is being referred to because Claim 1 recites multiple covers (i.e. first and second covers are recited).
Claim 13, line 3 recites the limitation “the fan housing”; this limitation renders the claim indefinite because it is not clear which particular “fan housing” is being referred to because Claim 1 recites multiple fan housings (i.e. first and second fan housings are recited).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101416303 to Kim (attached herein with machine translation) in view of US 5,257,904 to Sullivan.

    PNG
    media_image1.png
    677
    466
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    853
    587
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-2a shown immediately above, Kim discloses:

(1)	A flow generator (100; Fig. 1) comprising: first and second fans (31, 32; Fig. 2) configured to generate a first air flow and a second air flow (at respective discharge outlets 21, 22), which flow adjacent to each other in a vertical direction (apparent in Fig. 1); first and second fan housings (41/51, 42/52) configured to accommodate the first and second fans (Fig. 2); a first cover (11) disposed to surround the first fan and the first fan housing (Figs. 1-2); a second cover (12) disposed to surround the second fan and the second fan housing (Figs. 1-2)……wherein each of the first and second fans includes a hub through which a motor shaft (1) passes (unlabeled fan hubs are clearly shown in Fig. 2), and a plurality of blades arranged in a circumferential direction of the hub (unlabeled blades are clearly shown in Fig. 2), wherein each of the first and second fans includes a housing plate (41 & 42; Fig. 2) having a hub seating part (i.e. the flat surface thereof) on which the hub is seated and a guide wall (51 & 52) that protrudes from the housing plate and extends in the circumferential direction of the housing plate (clearly seen in Fig. 2), a fan passage being defined between the plurality of blades and an inner surface of the guide wall (apparent in Fig. 2) 2Serial No. 16/642,961Docket No. HI-1668Reply to Office Action of 

Although Kim discloses much of Applicant’s recited invention, he does not further disclose a catch device configured to guide at least one of a first coupling between the first cover and the first fan housing or a second coupling between the second cover and the second fan housing, the catch device including a first catch device and a second catch device, wherein the first catch device includes a latch accommodation part provided in the first cover or the second cover, a first latch inserted into the latch accommodation part, and a second latch movably coupled to the housing plate, wherein the second catch device includes a hook provided to protrude from the housing plate and a hook coupling part disposed in the cover and configured to be caught by the hook, and wherein the second latch and the hook are provided in a circumferential direction of the housing plates outside the guide walls (Kim does not detail how the fan housings and covers are affixed to one another).
	However, Sullivan remedies the deficiencies of Kim.  In particular, Sullivan discloses another centrifugal fan assembly (Fig. 1) in which a fan impeller and associated motor/shaft are arranged, wherein the fan includes a fan housing 11 and corresponding cover 12 which are affixed together through use of catch device (15’; Figs. 2-3; 7-16) configured to guide a coupling between the cover and the fan housing (see Figs. 3 & 7-16).  Sullivan discloses that his catch device includes a first catch device (15’) and a second catch device (15’) (three different catch devices are clearly shown in Fig. 2, each having the same structure), wherein the first catch device (Figs. 9-11) includes a latch accommodation part (31’; Fig. 11) provided in the first cover, a first latch (25’) inserted into the latch accommodation part (Fig. 10), and a second latch (32’) movably coupled to the housing plate (col. 7, lines 18-57), wherein the second catch device (Figs. 9-11)  includes a hook (17’) provided to protrude from the housing plate (Fig. 11) and a hook coupling part (16’) disposed in the cover and configured to be caught by the hook (Fig. 10), and wherein the second latch and the hook are provided in a circumferential direction of the housing plates (this is apparent in Figs. 1-3).  Sullivan makes clear that such a latching arrangement allows the cover and housing parts to be rapidly interconnected to each other (col. 2, lines 61-62), thereby expediting assembly of the fan.  Therefore, to one of ordinary skill desiring a centrifugal fan housing/cover assembly that can be rapidly assembled, it would have been obvious to utilize the techniques disclosed in Sullivan in combination with those seen in Kim in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Kim’s upper and lower fan housings (41/52, 42/52) and corresponding upper and lower covers (11, 12) with the catch devices (15’) taught in Sullivan (i.e. three catch devices arranged around the circumference thereof, as taught in Sullivan) in order to obtain predictable results; those results being a more quickly assembled centrifugal fan housing assembly that does not require separate fasteners.  Finally, it is noted that through this combination, the resulting structure would arrange the second latch and hook outside of Kim’s guide walls, as claimed.

In regards to Claim 4, the second latch (32’; from Sullivan) vertically moves (i.e. is deflected upward) to be restricted to or released from the latch accommodation part (see col. 7, lines 37-48 of Sullivan).
In regards to Claim 5, the first catch device (15’; from Sullivan) further comprises a catch protrusion (30’) protruding from the latch accommodation part (Fig. 11).
In regards to Claim 6, the first operation comprises: a first catch  is configured to perform: a first catch operation (Figs. 10-11) through which the second latch and the catch protrusion are caught with (i.e. coupled with) each other (the caught state is shown in Fig. 10); and a first release operation through which the caught state between the second latch and the catch protrusion is released (the released stated is shown in Fig. 11) (see also col. 7, lines 37-57 of Sullivan).
In regards to Claim 8, the hook (17’; from Sullivan) has a shape that is bent in one direction (bent shape is apparent in Fig. 11).
In regards to Claim 9, the hook and the hook coupling part are inserted by sliding at least one of the cover or the fan housing in the circumferential direction (i.e. circumferentially sliding/rotating the cover or housing such that the hook 17’ aligns with the hook coupling part 16’ to allow insertion).
In regards to Claim 10, the catch is configured to perform: a second operation through which the hook coupling part is inserted into the hook (the state seen in Fig. 10); and a second release operation through which the hook coupling part is away from the hook (the state seen in Fig. 11; see also col. 7, lines 37-57 of Sullivan).
In regards to Claim 11, Kim’s first fan (31) comprises an upper fan located vertically above the second fan and configured to generate the first air flow (Figs. 1-2), and Kim’s second fan (32) comprises a lower fan located vertically below the first fan and configured to generate the second air flow (Figs. 1-2), Kim’s first fan housing (41/51) comprises an upper fan housing configured to guide the first air flow (Figs. 1-2), and Kim’s second fan housing (42/52) comprises a lower fan housing configured to guide the second air flow (Figs. 1-2), and Kim’s first cover (11) comprises an upper cover configured to guide the first air flow (Figs. 1-2) and Kim’s second cover comprises a lower cover configured to guide the second air flow (Figs. 1-2).
In regards to Claim 12, Sullivan’s catch device (i.e. the three catches 15’, seen in Fig. 2) comprises: an upper catch device configured to guide the first coupling between the first cover and the first fan housing; and a lower catch device configured to guide the second coupling between the second cover and the second fan housing (this results from the combination when Sullivan’s latch structure is applied to Kim’s upper/lower housing assemblies, as described above for Claim 1).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendments field on February 17th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC